DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Grounds of Rejections
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1 and 11-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “one or more of the one or more ordered atomic planes that include carbon having more than 10% substitutional carbon” which does not commensurate with the originally filed specification.  (Emphasis added)   
In this regard, “more than 10%” may refer to 70% or 80%, for example.  However, the written specification stated that the substitutional carbon atoms in the atomic planes is more than 10%, 20% or 30 % (para [00145]), or more than 15%, 25% or 35 % (para [00146], [00147]).   Even in light of the written disclosure in paragraphs [00146] and [00147], it still did not provide a clear guidance as to the upper limit of the “substitutional carbon” in the ordered atomic planes.   The claimed range “more than 10%” in claim 1 does not necessary mean that the percentage can be as high as 70% or even 80%, as the entire specification was totally silent as to the highest numerical range of the substitutional carbon.   Therefore, the recitation “more than 10%” does not commensurate with the originally filed specification.
(Note)   The recitation “more than 10% substitutional carbon” in claim 1 can be amended as – at least 10 % substitutional carbon --, which would be acceptable.

Claim 18 recites that “the one or more atomic planes that each includes more than 10 % substitutional carbon includes less than 100% substitutional carbon”, which does not commensurate with the originally filed specification.  (Emphasis added)   
In this regard, “less than 100%” may refer to 90% or 95%, for example.  However, the written specification stated that the substitutional carbon atoms in the atomic planes is more than 10%, 20% or 30 % (para [00145]), or more than 15%, 25% or 35 % (para [00146], [00147]), wherein “more than 35 %” definitely means “less than not necessary mean that the percentage can be as high as 80%, 90% or even 95%, as the entire specification was totally silent as to the upper limit of the substitutional carbon.   Therefore, the recitation “less than 100%” does not commensurate with the originally filed specification.
(Note)   The recitation “each includes more than 10 % substitutional carbon includes less than 100% substitutional carbon” in claim 18 can be amended as – each includes substitutional carbon in a range of between 10 % and 35% --, which would be acceptable.

Claim 19 recites that “the one or more atomic planes that each includes more than 10 % substitutional carbon includes more than 30% substitutional carbon and less than 100% substitutional carbon”, which does not commensurate with the originally filed specification.  In this regard, while “more than 30 % substitutional carbon” is within the scope of the instant invention, as the specification teaches that the substitutional carbon can be as high as “more than 35%”, but the claimed range “less than 100%” does not commensurate with the originally filed specification.  Please refer to the same reason applied to the rejection against claim 18, as stated above.
(Note)   The recitation “each includes more than 10 % substitutional carbon includes more than 30% substitutional carbon and less than 100% substitutional carbon” in claim 19 can be amended as – each includes substitutional carbon in a range of between 10 % and 30% --, which would be acceptable.

Claims 11-15, 17 and 20 are also rejected for the same reason as that of claim 1, as they are dependent from claim 1, and thus inherit the same deficiencies as that of claim 1.
The applicant is invited to clarify the foregoing issues in the subsequent correspondence.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation “one or more of the one or more atomic planes that includes carbon each also include more than 10 % substitutional carbon” in claim 1 renders indefinite as “more than 10%” does not set forth the upper limit.   The phrase “more than 10%” may refer to 70% or 90%, for example.   The originally filed specification merely stated that it was “more than 15%, 25% or 35%” without setting up the upper limit.  As the result, the recitation “more than 10%” would render indefinite.
In claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 19, within the same claim, recites the broad recitation “more than 10%”, and the claim also recites “more than 30%... and less than 100%” which is the narrower statement of the range/limitation.
The recitation in claim 20 is not understandable.  Does it mean -- the one or more ordered atomic planes include ordered carbon in addition to the substitutional carbon --?  Furthermore, what does it mean “ordered carbon?”  In the originally filed specification, it merely disclosed that the atomic planes are ordered and the atomic planes include substitutional carbon.  Nowhere does the written disclosure mentioned about “ordered carbon.”
Claims 11-15, 17 and 18 are also rejected for the same reason as that of claim 1, as they are dependent from claim 1 and thus inherit the same deficiencies as that of claim 1.

Note)    To overcome the 112-second-paragrpah rejection, the following amendments are suggested:
The recitation “more than 10% substitutional carbon” in claim 1 can be amended as – at least 10 % substitutional carbon --.
The recitation “each includes more than 10 % substitutional carbon includes less than 100% substitutional carbon” in claim 18 can be amended as – each includes substitutional carbon in a range of between 10 % and 35%.
The recitation “each includes more than 10 % substitutional carbon includes more than 30% substitutional carbon and less than 100% substitutional carbon” in claim 19 can be amended as – each includes substitutional carbon in a range of between 10 % and 30% --.


Response to Arguments
6.	Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
	6.1	Regarding 35 USC 112 rejections, the applicant asserted that: 


    PNG
    media_image1.png
    329
    894
    media_image1.png
    Greyscale


In response to applicant’s assertion that “the examiner continuous READ CLAIM 1 to cover composition that are impossible to formulate”, the Applicant failed to provide an evidence or persuasive arguments as to why the composition exemplified by the examiner is impossible to formulate.   In fact, the originally field specification was totally silent as to what numerical range of “substitutional carbon” is impossible to formulate.  
In the previous office action, mailed on 8/17/20, the examiner exemplified the limitation of “more than 10% substitutional carbon” being “as high as 90%.”  (See office action, page 14, first paragraph)    The foregoing example was given based on the plain meaning of the open-ended numerical range “more than 10%”, which apparently does not exclude the numerical range of 90%, for example.    If the numerical range exemplified by the examiner is impossible to formulate the “ordered atomic planes”, the Applicant is required to provide persuasive reasoning.  

The core issues in the instant application is that the entire specification failed to provide a clear guidance as to the upper limit of the substitutional carbon included in the indefinite and enablement issues, especially the phrase “more than 10% substitutional carbon.”
As stated in the previous office action mailed on 8/17/20, the numerical range of “substitutional carbon” taught in the instant application is “more than 35%” at the most.  (see paragraph 00146]).   Again, merely stating “more than 35%” does not clearly define the upper limit of the range, causing the foregoing issues.

  
    PNG
    media_image2.png
    684
    892
    media_image2.png
    Greyscale



Accordingly, when formulating the composition of the “ordered atomic planes” to include carbon, silicon, germanium, tin and lead, the total combined percentage of silicon, germanium, tin and lead is set up as 10%, for example.  Thus, the remaining 90% will be the percentage of carbon.    However, nowhere does the instant specification implies any possibility of the substitutional-carbon percentage being as high as 90%, which would be an impossible composition.    If the total combined percentage of silicon, germanium, tin and lead being set up as high as 10%, as exemplified by the examiner, is the impossible composition for the ordered atomic planes, as asserted by the applicant, then the applicant is invited to provide a persuasive explanation in the subsequent correspondence.  
Furthermore, the same reason in 112(b), second-paragraph rejection was also addressed in the parent and grandparent applications.  (Refer to page 3 of office action mailed on 5/12/17 in application 15/572,229; and page 3 of the office action mailed on 9/16/6 in application 15/072,145).   As the result, applicant cancelled the corresponding claims having the 112(b), second-paragraph issues.   In other words, the applicant did not provide the persuasive arguments to overcome 35 USC, 112 rejections and not keep the position consistent all the way from the grandparent, parent and the current applications.

	
	6.2	With respect to objection against claims 1, 11, 13, 14 and 16-19 and 102(a)(2) rejection against claims 1, 12 and 16, the applicant’s arguments are persuasive.  The objection and rejection are thus withdrawn.  
	(Note)   A possible acceptable claimed language that can overcome the forgoing rejections were suggested by the examiner in the previous office action.   The applicant, however, did not respond or make any comments.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 22, 2021



/HSIEN MING LEE/